IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Shane Sigman,                            :
                      Petitioner         :
                                         :
      v.                                 : No. 456 M.D. 2020
                                         : SUBMITTED: March 12, 2021
Department of Corrections,               :
                 Respondent              :

BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                         FILED: April 29, 2021

      Petitioner Shane Sigman, an inmate currently incarcerated at the State
Correctional Institution at Laurel Highlands (SCI-Laurel), has filed a petition for
review (Petition) in our original jurisdiction. Therein, Sigman alleges that
Respondent Department of Corrections has violated both the federal Americans with
Disabilities Act of 1990 (ADA)1 and its own internal regulations by failing to
provide him with legally adequate law library services. Accordingly, Sigman
requests that we order the Department to expand and improve such services. The
Department has responded with preliminary objections, demurring to the Petition
and requesting that we dismiss it in full. After thorough review, we sustain the
Department’s preliminary objections in part and overrule them in part.
                                      I. Background
      The facts, as recounted by Sigman in his Petition, are as follows: Sigman has
been diagnosed as suffering from a number of ailments which render him disabled,


      1
          42 U.S.C. §§ 12101-12213.
specifically sleep apnea, carpal tunnel syndrome, and “various mental illnesses that
have been compounded by the ongoing pandemic and the increased isolation
imposed by the [Department].”2 Pet., ¶4. As a result, he “has been issued a[n] oxygen
concentrator and [a CPAP3] machine for his sleep apnea[, as well as] various types
of wrist supports for his carpal tunnel syndrome.” Id. Due to his disabilities, Sigman
“is segregated with other ill and disabled inmates on D-[U]nit, a medical unit [at
SCI-Laurel that is] divided into two individual housing units designated as ‘D-A
[U]nit’ and ‘D-B [U]nit,’ each side housing approximately one hundred five (105)
inmates.” Id., ¶5.
       Past practice at SCI-Laurel has been to allow all inmates, including those
housed in D-Unit, to make use of the main on-premises law library. Id., ¶6. The main
law library, which is located elsewhere in the facility, offers
                 services[] consisting of ten (10) computer terminals with
                 Lexis® legal research software enabling inmates to do
                 legal research[,] . . . four (4) terminals with Microsoft
                 WordPad®, [a] resume preparation program, [a] typing
                 tutor program, [an] employment directory program, three
                 (3) typewriters and [a] comprehensive collection of legal
                 treatises, digests, form books[,] and full use of an on-site
                 [p]rinter/copier.
Id. This continued until March 17, 2020, when “without any official written
explanation being provided[,]” D-Unit inmates were barred from the main law



       2
           Sigman does not identify the specific mental illnesses from which he suffers.

       3
         CPAP is an acronym which stands for “Continuous Positive Airway Pressure.” This
treatment uses a “machine that includes a mask or other device that fits over [one’s] nose or . . .
nose and mouth, straps to position the mask, a tube that connects the mask to the machine’s motor,
and a motor that blows air into the tube. CPAP is used to treat sleep-related breathing disorders
including sleep apnea.” CPAP, NATIONAL HEART, LUNG, AND BLOOD INSTITUTE,
https://www.nhlbi.nih.gov/health-topics/cpap (last visited April 28, 2021).


                                              2
library; this new restriction did not apply to inmates housed elsewhere at SCI-Laurel,
who retained the ability to access the main law library on a daily basis. Id., ¶¶7-9.
       On or about July 19, 2020, SCI-Laurel opened a “mini” law library in D-Unit,
which consists of a single computer terminal that allows legal research to be
conducted via Lexis, but does not have any of the other programs available at the
main law library. Id., ¶¶10-11. Sigman specifically highlights that the mini law
library does not offer word processing software, something which “excludes and
prevents [him] and [other] disabled inmates from . . . preparing clear professional
quality legal documents, court filings, briefs and correspondences which, could have
a better result in courts than [his] illegible hand[]written filings[.]” Id., ¶11.4 In
addition, unlike the main law library, the mini law library does not have a
printer/copier, or an “Inmate Legal Reference Aide” to maintain its resources and
assist with research. Id., ¶¶12-13. Furthermore, inmates housed in D-Unit are only
permitted to have three one-hour-long sessions per week at the mini law library,
whereas other inmates at SCI-Laurel are allowed to have five two-and-one-half-
hour-long sessions per week at the main law library. Id., ¶¶14-15. Sigman states that
the negative effect of the limits placed upon his mini law library usage are
exacerbated by the fact that it is not open on Sundays and, in addition, because it
doubles as D-Unit’s videoconferencing room and is used for that purpose between
8:00 AM and 4:00 PM seven days per week. Id., ¶15. Thus, the mini law library is

       4
          While Sigman does mention other disabled inmates at times in his Petition, he only does
so generally and never specifically states that he is suing on their behalf. See Pet., ¶¶8, 11, 13; 6,
Wherefore Clause; 9, Wherefore Clause. Therefore, we conclude that he has sued the Department
solely in his individual capacity and has not filed an impermissible class-action lawsuit. See
Mobley v. Coleman, 65 A.3d 1048, 1051 n.1 (Pa. Cmwlth. 2013) (a pro se inmate is not allowed
to initiate a class action lawsuit, in large part due to the fact that an individual without the proper
level of legal education and experience is singularly ill-equipped to represent the interests of others
in a court of law).


                                              3
only open Monday through Saturday, “from 4:00 PM through 9:00 PM [each day],
which is [further] divided into five (5), one (1) hour sessions that alternate every
other day between ‘D-A’ and ‘D-B’ units.” Id.
       On July 30, 2020, Sigman filed his two-count Petition with our Court. In
Count I, he argues that the Department, through the mini law library setup at SCI-
Laurel, has discriminated against him due to his disabilities, in violation of Title II
of the ADA.5 Id., ¶¶19-21. In Count II, he states that this setup also contravenes DC-
ADM 007, a Department-issued inmate policy that governs inmates’ access to legal
services, including law libraries, which the Department provides at its prisons.6 Id.,
¶¶23-27. Consequently, Sigman requests that we order the Department to provide
him with law library “services and activities” in D-Unit that are “similar” to those
available to other inmates through SCI-Laurel’s main law library, as well as to
operate D-Unit’s mini law library in a manner which complies with DC-ADM 007.
Id. at 6, Wherefore Clause; 9, Wherefore Clause.
       On October 26, 2020, the Department filed its preliminary objections, through
which it demurs to Sigman’s Petition and seeks its dismissal in full. Sigman has
responded in opposition and, thus, the preliminary objections are ready for our
disposition.


       5
           42 U.S.C. §§ 12131-12165.

       6
           Sigman specifically references the portions of DC-ADM 007 that require mini law
libraries at the Department’s correctional institutions to be open a minimum eight hours per day,
seven days a week, with availability during evenings and on the weekend; set forth that inmates at
these institutions are able to use law library facilities for up to three two-hour-long blocks per
week; and allow inmates to seek special dispensation for additional time to use these facilities,
contingent upon availability and the nature of the legal matter which has prompted the request.
Pet., ¶¶23-27; see id., Ex. B (portions of DC-ADM 007). The full version of DC-ADM 007 can be
found at https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/007%20Access
%20to%20Provided%20Legal%20Services.pdf (last visited April 28, 2020).


                                            4
                                II. Standard of Review
              In ruling on preliminary objections, this Court accepts as
              true all well-pled allegations of material fact, as well as all
              inferences reasonably deducible from those facts. Key v.
              Pa. Dep’t of Corr., 185 A.3d 421 (Pa. Cmwlth. 2018).
              However, this Court need not accept unwarranted
              inferences, conclusions of law, argumentative allegations,
              or expressions of opinion. Id.
Dantzler v. Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019). “Preliminary
objections in the nature of a demurrer should be sustained only where the pleadings
are clearly insufficient to establish a right to relief. Any doubt must be resolved in
favor of overruling the demurrer.” Jacobs v. Merrymead Farm, Inc., 799 A.2d 980,
983 (Pa. Cmwlth. 2002) (internal citations omitted).
                                     III. Discussion
        The Department presents several arguments for our consideration. First, the
Department contends that Sigman has not articulated facts showing, for purposes of
the ADA, that he is a qualified individual with a disability, or that he was denied
public services or programs as a result of this disability and, thus, he cannot pursue
a claim under Title II. Department’s Br. in Support of Prelim. Objs. at 9-11. Second,
it asserts that Sigman has not stated a viable claim regarding his constitutional right
to access the court system, as he does not state in his Petition that his ability to pursue
a valid legal challenge has actually been harmed by the Department’s actions. Id. at
11-12. Finally, the Department maintains that DC-ADM 007 is merely “a statement
of policy[,]” which does not confer to Sigman any actionable rights and is thus
unenforceable in a court of law. Id. at 13-14. We address each of these arguments in
turn.
        The Department’s demurrer to Sigman’s ADA claim is without merit. Per
Section 202 of the ADA, “no qualified individual with a disability shall, by reason


                                         5
of such disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to discrimination
by any such entity.” 42 U.S.C. § 12132.
                In order to prevail on a claim for a violation of Title II of
                the ADA, a [petitioner] must show that: (1) he is a
                qualified individual with a disability; (2) he was either
                excluded from or otherwise denied the benefits of some
                public entity’s services, programs or activities, or was
                otherwise discriminated against by the public entity; and
                (3) such exclusion, denial of benefits or discrimination
                was by reason of the [petitioner’s] disability.
Kenneth S. Hantman, Inc. v. Off. of Unemployment Comp. Tax Servs., 928 A.2d 448,
452-53 (Pa. Cmwlth. 2007).
      The Department effectively holds the position that Sigman has failed to satisfy
any of these three prongs. See Department’s Br. in Support of Prelim. Objs. at 9-11.
However, we disagree. With regard to whether Sigman is a “qualified individual
with a disability,” Section 201(2) of the ADA defines this phrase as
                an individual with a disability who, with or without
                reasonable modifications to rules, policies, or practices,
                the removal of architectural, communication, or
                transportation barriers, or the provision of auxiliary aids
                and services, meets the essential eligibility requirements
                for the receipt of services or the participation in programs
                or activities provided by a public entity.
42 U.S.C. § 12131(2). In turn, Section 4(a)(1) of the ADA defines “disability” as
“(A) a physical or mental impairment that substantially limits one or more major life
activities of such individual; (B) a record of such an impairment; or (C) being
regarded as having such an impairment (as described in [42 U.S.C. § 12102(3)7]).”
Id. § 12102(1).

      7
          This subsection states:
(Footnote continued on next page…)

                                          6
              [M]ajor life activities include, but are not limited to, caring
              for oneself, performing manual tasks, seeing, hearing,
              eating, sleeping, walking, standing, lifting, bending,
              speaking, breathing, learning, reading, concentrating,
              thinking, communicating, and working. . . . [Furthermore],
              a major life activity also includes the operation of a major
              bodily function, including but not limited to, functions of
              the immune system, normal cell growth, digestive, bowel,
              bladder, neurological, brain, respiratory, circulatory,
              endocrine, and reproductive functions.
Id. § 12102(2)(A)-(B). Congress has specifically directed courts to construe the
ADA’s definition of “disability . . . in favor of broad coverage of individuals under
this chapter, to the maximum extent permitted by the terms of this chapter . . . [and
to interpret t]he term ‘substantially limits’ . . . consistently with the findings and
purposes of the ADA Amendments Act of 2008 [(ADAAA)].”8 Id. § 12102(4)(A)-
(B).

              For purposes of [42 U.S.C. § 12102(1)(C)]:
                      (A) An individual meets the requirement of “being regarded
                      as having such an impairment” if the individual establishes
                      that he or she has been subjected to an action prohibited
                      under this chapter because of an actual or perceived physical
                      or mental impairment whether or not the impairment limits
                      or is perceived to limit a major life activity.
                      (B) [42 U.S.C. § 12102(1)(C)] shall not apply to
                      impairments that are transitory and minor. A transitory
                      impairment is an impairment with an actual or expected
                      duration of 6 months or less.
42 U.S.C. § 12102(3). This portion of the ADA’s definition of “disability” is not relevant to the
instant matter.

       8
          “On September 25, 2008, Congress enacted the ADAAA, effective January 1, 2009, in
order to reinstate a broad scope of protection under the ADA.” Lazer Spot, Inc. v. Pa. Hum. Rels.
Comm’n (Pa. Cmwlth., No. 459 C.D. 2017, filed February 2, 2018), slip op. at 6 n.9, WL 670621
2018, at *3 n.9; see Commonwealth Court Internal Operating Procedure 414(a), 210 Pa. Code §
69.414(a) (unreported Commonwealth Court opinions issued after January 15, 2008 may be cited
for their persuasive value). The ADA’s findings and purpose section, as amended by the ADAAA,
(Footnote continued on next page…)

                                            7
       Taking the averments in his Petition as true, as we must at this stage in the
proceedings, Sigman suffers from sleep apnea, as well as carpal tunnel syndrome,
which respectively impact his abilities to breathe in a normal manner while sleeping
and to handwrite documents in a legible way. See Pet., ¶¶4, 11. Furthermore, it is
indisputable that the Department constitutes a “public entity” under the ADA9 or that
Sigman, due to his incarceration at SCI-Laurel, satisfies the eligibility requirements
for receiving services from, and participating in programs of activities offered by,
the Department. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210-11 (1998).10 Therefore,
Sigman has prima facie established that he is a qualified individual with a
disability.11
       In addition, the Petition’s averments support the remaining two prongs of the
ADA’s discrimination test. According to the Petition, the Department has denied
Sigman the ability to access SCI-Laurel’s main law library and instead only permits
him to use D-Unit’s mini law library. Pet., ¶¶6, 10-17. The mini law library offers
fewer services than the main law library and is available to a diminished degree when
compared to the main branch, in terms of both the days and hours in which it is open

makes clear that Congress’ intent in passing the ADA was to address, prohibit, and provide strong
legal remedies regarding discrimination against disabled persons. See 42 U.S.C. § 12101.

       9
        Section 201(1) of the ADA defines “public entity” in relevant part as “any department,
agency, special purpose district, or other instrumentality of a State or States or local
government[.]” 42 U.S.C. § 12131(1)(A).

       10
           As the Supreme Court itself remarked in Yeskey, “[t]he prison law library, for example,
is a service (and the use of it an activity), which prisoners are free to take or leave.” 524 U.S. at
211.

       11
          We note that, though Sigman claims he suffers from “various mental illnesses[],” he does
not identify the specific mental illnesses from which he suffers, nor how they substantially limit
or have substantially limited one or more of his major life activities. See Pet., ¶4. His allegations
of mental illness therefore do not provide support for his ADA discrimination claim.


                                             8
and the maximum amount of time that each inmate in D-Unit may use it each week.
Id. Furthermore, the reason Sigman is unable to access the main law library, and is
instead forced to utilize the mini law library’s lesser resources, is because he resides
in D-Unit, where he is housed along with other infirm inmates due to his disabilities,
separately from SCI-Laurel’s general population. Id., ¶¶4-5, 9-10. Sigman has thus
pled that he has been excluded from availing himself of certain services and activities
offered by the Department, i.e., law library services of the specific quality available
at the main branch, as well as that his disabilities prompted this exclusion.12

       12
            The Department argues that
                Sigman does not allege that he was denied access to a public service
                or program, because of his [alleged] physical and mental health
                disabilities. The attachments to the Petition appear to show that
                Sigman has been limited to the mini[]law library on his unit not
                because of his disability. Rather, the Department has decided that
                inmate movement should be limited due to the COVID-19 pandemic
                and the need to stop the spread of the highly contagious virus. While
                the mini[]law library may [not] be his ideal choice of legal services,
                it is a reasonable and sufficient accommodation for his disability and
                needs . . . in light of the danger presented by the COVID-19 virus.
                [Sigman] mentions that the medical and disabled inmates were
                isolated from the general population starting in March of this year.
                This no doubt was intended to protect the more vulnerable inmates
                from possible infection with the deadly coronavirus.
Department’s Br. in Support of Prelim. Objs. at 10-11.
        This argument fails for two reasons. First, Sigman does passingly mention COVID-19 in
his Petition, and attached an exhibit to the Petition, which appears to be a printout of a Department
webpage discussing both the pandemic and the Department’s response thereto. See Pet., ¶4; Ex.
A. However, neither Sigman’s averments nor the information contained in that exhibit specifically
state that inmates housed in SCI-Laurel’s D-Unit have been barred from using the facility’s main
law library on account of the pandemic. The Department’s preliminary objection to Count I of
Sigman’s Petition thus constitutes, in part, an impermissible speaking demurrer. See Smith v. Pa.
Emps. Benefit Tr. Fund, 894 A.2d 874, 877 n.3 (Pa. Cmwlth. 2006) (“A demurrer may not be a
speaking demurrer; it may not aver the existence of facts not apparent from the face of the
challenged pleading.”). Second, even if this was not the case, the question of whether the mini law
library constitutes a reasonable accommodation requires further development of the factual record
and, thus, is not resolvable at this stage.


                                              9
      Next, we agree with the Department that Sigman has failed to state a valid
access to courts claim. Sigman does not expressly state in his Petition that he is
making this type of claim and, instead, merely identifies, in Count I, the
Department’s alleged violations of the ADA and, in Count II, its alleged
contravention of DC-ADM 007. Id., ¶¶18-27. Even so, we must recognize two
things. First, “[t]he allegations of a pro se complainant are held to a less stringent
standard than that applied to pleadings filed by attorneys.” Danysh v. Dep’t of Corr.,
845 A.2d 260, 262-63 (Pa. Cmwlth. 2004). Second,
             Pennsylvania is a “fact pleading” jurisdiction under which
             courts are presumed to know the law, and petitioners need
             only plead facts constituting the cause of action, and the
             courts will take judicial notice of the statute [or
             constitutional provision] involved. Accordingly, a
             petitioner filing a complaint in the courts of this
             Commonwealth is not required to specify the legal theory
             or theories underlying the complaint. He or she may
             merely allege the material facts which form the basis of a
             cause of action.
Heinly v. Com., 621 A.2d 1212, 1215 n.5 (Pa. Cmwlth. 1993). To that end, “[w]here
the elements to a cause of action are adequately set forth, a pro se complaint will not
be dismissed just because it is not artfully drafted.” Williams v. Syed, 782 A.2d 1090,
1095 (Pa. Cmwlth. 2001). With these points in mind, we conclude that Count II may
be reasonably interpreted as alleging that the mini law library’s inadequacies have
impinged upon Sigman’s ability to access the courts, a right that is secured by both
the Constitution of the United States and the Pennsylvania Constitution. See




                                      10
Christopher v. Harbury, 536 U.S. 403, 415 n.12 (2002) (citing U.S. CONST. amends.
I;13 V;14 XIV § 1;15 art. IV § 216); PA. CONST. art. I § 11.17
        This does not mean, though, that Sigman’s access to courts claim is a viable
one. This cause of action is assessed using the same legal standard, regardless of
whether it is lodged pursuant to the Constitution of the United States or the
Pennsylvania Constitution. See Young v. Wetzel (Pa. Cmwlth., No. 792 C.D. 2020,
filed Mar. 16, 2021) slip op. at 8, 2021 WL 980254, at *4 (citing Bronson v. Horn,
830 A.2d 1092, 1094-95 (Pa. Cmwlth. 2003) and Moss v. Dep’t of Corr., 868 A.2d
615, 617-18 (Pa. Cmwlth. 2004)); Arnold v. Dep’t of Corr. (Pa. Cmwlth., No. 86
M.D. 2013, filed Jan. 28, 2014), slip op. at 8-9, 2014 WL 309633, at *4-*5. This
standard requires that an incarcerated litigant plead facts establishing that they have
suffered an actual injury, in that they must demonstrate that their ability to pursue a
specific, “nonfrivolous[] legal claim had been frustrated or was being impeded.”
Lewis v. Casey, 518 U.S. 343, 353 (1996) (footnotes omitted). Furthermore, this

        13
           The First Amendment establishes, in relevant part, that “Congress shall make no law . .
. prohibiting . . . or abridging . . . the right of the people . . . to petition the Government for a redress
of grievances.” U.S. CONST. amend. I.

        14
            The Fifth Amendment sets forth, in relevant part, that “[n]o person shall . . . be deprived
of life, liberty, or property, without due process of law[.]” U.S. CONST. amend. V.

        15
           Section 1 of the Fourteenth Amendment states, in relevant part, that “[n]o State shall . .
. deprive any person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV § 1.

        16
           Section 2 of Article IV reads, in relevant part, “The Citizens of each State shall be entitled
to all Privileges and Immunities of Citizens in the several States.” U.S. CONST. art. IV § 2.

        17
          Section 11 of Article I declares, in relevant part: “All courts shall be open; and every
man for an injury done him in his lands, goods, person or reputation shall have remedy by due
course of law, and right and justice administered without sale, denial or delay.” PA. CONST. art. I
§ 11.


                                                11
constitutional right to access attaches only in situations where an inmate seeks “to
attack their sentences, directly or collaterally, [or] to challenge the conditions of their
confinement. Impairment of any other litigating capacity is simply one of the
incidental (and perfectly constitutional) consequences of conviction and
incarceration.” Id. at 355 (emphasis in original). Sigman fails to identify in his
Petition any specific legal action that was impeded or frustrated by being forced to
use the mini law library’s more limited services and, therefore, has not articulated a
proper access to courts claim.18
       Finally, we agree with the Department that Sigman cannot take legal action
based upon its alleged violation of DC-ADM 007. It is well-settled that statements
of policy like this one are different than statutes or substantive administrative rules
and, thus, do not in and of themselves carry the force of law. Weaver v. Dep’t of
Corr., 720 A.2d 178, 180 n.5 (Pa. Cmwlth. 1998). Therefore, “allegations that [the
Department] has failed to adhere to its own policies and regulations do not state a
[viable] claim for relief.” Paluch v. Dep’t of Corr., 175 A.3d 433, 437 (Pa. Cmwlth.
2017). Moreover, DC-ADM 007 contains an express disclaimer that it imbues
anyone with actionable rights, pertinently providing that it “does not create rights in
any person nor should it be interpreted or applied in such a manner as to abridge the
rights of any individual.” DC-ADM 007(VI). We have previously held that this type
of clear language “is sufficient to dispel any reasonable expectation that an

       18
          We note that Sigman claims in his brief that his inability to use SCI-Laurel’s main law
library, coupled with the more limited legal resources available in D-Unit, prevented him from
being able to thoroughly pursue a post-conviction challenge to his carceral sentence and caused
him to lose an appeal before the Superior Court. See Sigman’s Br. in Opposition to Department’s
Prelim. Objs. at 16-17. However, as similar allegations are not present in his Petition, we cannot
consider them in the context of whether he states a legally sufficient access to courts claim therein.
See Scarnati v. Dep’t of Env’t Prot., 220 A.3d 723, 728 (Pa. Cmwlth. 2019) (“Our review of
preliminary objections is limited to the pleadings and proper attachments.”).


                                             12
enforceable right is created by [a Department-issued] policy.” Weaver v. Dep’t of
Corr., 829 A.2d 750, 753 (Pa. Cmwlth. 2003).
                                    IV. Conclusion
      Consistent with the foregoing analysis, we overrule the Department’s
preliminary objections as to Count I of Sigman’s Petition and sustain its preliminary
objections as to Count II. Furthermore, we dismiss Count II with prejudice; however,
in light of the allegations made by Sigman in his response to these preliminary
objections, we grant him 30 days to file an amended petition that contains a clearly
articulated access to courts claim. The Department shall have 30 days to respond,
calculated from the earlier of either the date Sigman’s amended petition is docketed
or the passage of the deadline for its filing.

                                         __________________________________
                                         ELLEN CEISLER, Judge

Judge Covey dissents and wishes to be so noted.




                                        13
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shane Sigman,                         :
                   Petitioner         :
                                      :
     v.                               : No. 456 M.D. 2020
                                      :
Department of Corrections,            :
                 Respondent           :


                                    ORDER


     AND NOW, this 29th day of April, 2021, it is hereby ORDERED:
  1. Respondent Department of Corrections’ preliminary objections to Count I of
     Petitioner Shane Sigman’s Petition for Review are OVERRULED;
  2. Respondent’s preliminary objections to Count II of the Petition for Review
     are SUSTAINED;
  3. Count II of the Petition for Review is DISMISSED WITH PREJUDICE;
  4. Petitioner shall have thirty (30) days to file an amended petition that contains
     a clearly articulated denial of access to courts claim;
  5. Respondent shall have thirty (30) days to respond, calculated from the earlier
     of either the date Petitioner’s amended petition is docketed or the passage of
     the deadline for its filing.

                                      __________________________________
                                      ELLEN CEISLER, Judge